Exhibit 10.1

 

Saks Incorporated

 

Amended and Restated 2000 Change of Control and Material Transaction Severance
Plan

 

Effective Date November 16, 2004

 

1. General

 

A. Purpose. The Saks Incorporated Change of Control and Material Transaction
Severance Plan (this “Plan”) protects a designated group of associates against
some of the financial consequences of several adverse events affecting
employment so as to attract and retain the associates and motivate them to
enhance the value of the underlying businesses of Saks Incorporated (the
“Company”) and its subsidiaries. This Plan is intended to qualify as an unfunded
welfare plan under Section 3(1) of the Employee Retirement Income Security Act
of 1974, as amended.

 

B. Effective Date of this Plan. The effective date of this Plan is November 16,
2004 (the “Effective Date”).

 

2. Eligibility and Participation

 

A. Eligibility. Subject to the next sentence, on the Effective Date each
associate of the Company or a subsidiary of the Company listed on Schedule 1 to
this Agreement (each an “Employer”) who is either (i) in a position of
employment listed on Schedule 2 to this Plan on or after the Effective Date or
(ii) designated by the Company’s Employee Benefits Committee (each person
referred to in either (i) or (ii), a “Designated Associate”), shall become a
participant in this Plan. If the Designated Associate has rights to severance
compensation from the Designated Associate’s Employer pursuant to a written
agreement, the Designated Associate shall not be a participant in this Plan
unless and until the Designated Associate waives all of the Designated
Associate’s rights to severance compensation pursuant to the written agreement
in form and substance satisfactory to the Employee Benefits Committee in its
sole discretion. Each Designated Associate who becomes a participant in this
Plan in accordance with this subsection A. is a “Participant” except as
otherwise provided in this Plan. All store managers and all exempt associates
reporting directly or indirectly to store managers are excluded from
participating in the Plan and none of them is a Participant. The Company’s
Employee Benefits Committee and its successors with comparable functions are
referred to in this Plan as the “Committee”.

 

B. Notice of Participation. The Company shall notify Participants in writing of
their participation in this Plan, give each Participant a copy of this Plan upon
Participant’s request, and otherwise comply with the requirements of ERISA.

 

C. Termination of Participation. A Participant’s participation in this Plan
shall automatically terminate, without notice to or consent of Participant, and
after the termination of participation the Designated Associate shall not be
treated as a Participant, upon the earliest to occur of the following events:

 

(i) the Designated Associate’s death;

 

(ii) the Designated Associate suffers, on or before termination of employment
with all Employers, a mental or physical condition that (a) prevents the
Designated Associate from reasonably discharging the duties of the Designated
Associate’s position, and (b) is attested to in writing by a physician selected
by the Employer and reasonably acceptable to the Designated Associate;

 

(iii) the Employer’s termination of the Designated Associate’s employment for
any reason except as the result of, and within two years after, a Change of
Control (defined in Section 7.B.) or a Reduction in Force (defined in Section
7.I.); and



--------------------------------------------------------------------------------

(iv) the Designated Associate terminates the Designated Associate’s own
employment, except for Good Reason (defined in Section 7.G.) within two years
after a Change of Control.

 

When the participation of a Designated Associate in this Plan terminates in
accordance with this Section 2.C., the Designated Associate shall not be
entitled to severance pay or other benefits under this Plan following
termination of participation.

 

D. Determination of Eligibility. To the fullest extent permitted by law, a
Participant’s eligibility for severance pay and other benefits under this Plan
shall be determined by the Committee in its sole discretion.

 

3. Severance Benefits

 

A. Termination. Subject to a Participant’s termination of participation pursuant
to Section 2.C. and the conditions set forth below, if:

 

(i) Participant’s employment with the Employer is terminated by the Employer as
the result of a Reduction in Force as to Participant;

 

(ii) subject to the last sentence of this subsection A. and to subsection B. of
this section, Participant’s employment with the Employer is terminated by the
Employer as the result of, and within two years after, a Change of Control; or

 

(iii) Participant terminates Participant’s own employment with the Employer for
Good Reason within two years after a Change of Control;

 

then Participant shall be entitled to severance pay and other benefits under
this Plan in the amounts provided in Sections 3.C. and 3.D. of this Plan. For
the avoidance of doubt, Participant shall be entitled to severance pay in
accordance with clause (ii) of this subsection A only if the Employer’s
termination of Participant’s employment is without Cause and is the direct
result of, and within two years after, a Change of Control, and termination
after a Change of Control for reasons of Participant’s inadequate job
performance shall not entitle the Participant to severance pay.

 

B. Limitation.

 

A transfer of a Participant’s position of employment from one Employer (the
“Original Position”) to a position of employment with another Employer or to an
affiliate of either shall not constitute a termination of employment for
purposes of subsection A.(ii) of this Section if the new position of employment
(i) includes at least the same annual base salary amount and at least the same
annual base rate of bonus potential (determined as a percentage of annual base
salary) as the Original Position’s annual base salary amount and annual base
rate of bonus potential (determined as a percentage of annual base salary), (ii)
includes duties, responsibilities, and authority that are comparable to the
Original Position’s duties, responsibilities, and authority, and (iii) is
located not more than fifty miles from the location of the Original Position.

 

C. Amount of Severance Pay.

 

(i) The amount of severance pay to which a Participant is entitled in accordance
with Section 3.A. shall be equal to the amount listed on Schedule 2. “Base
Salary” on Schedule 2 means Participant’s weekly base salary in effect
immediately prior to the termination of employment (but subject to the



--------------------------------------------------------------------------------

next sentence). Any reduction in weekly base salary that either (i) results in,
occurs in connection with, or otherwise precedes a termination resulting from a
Reduction in Force or a termination without Cause or (ii) constitutes Good
Reason, shall be ignored for purposes of determining Base Salary.

 

(ii) If a Participant is employed in a position of employment by more than one
Employer, Participant shall be entitled to only one severance payment in
accordance with this Plan upon termination regardless of the number of
employment positions terminated. Participants shall not be entitled to any other
duplicative severance payment.

 

(iii) If a Participant’s employment with the Employer is terminated by the
Employer as a result of a Reduction in Force as to Participant and the
termination occurs within two years after a Change of Control, Participant shall
be entitled to only one severance payment in accordance with this Plan upon
termination.

 

(iv) Participants are not required to mitigate their damages, and severance pay
is not subject to mitigation.

 

(v) Except as required by Section 6.J and unless the Company or the Employer
shall have acted in bad faith or engaged in intentional misconduct, no Employer
shall be liable to a Participant for any damages with respect to this Plan
exceeding the amount of severance pay to which Participant is entitled in
accordance with this Plan.

 

(vi) The Employer may deduct and withhold from severance pay all amounts
required to be deducted or withheld by law.

 

D. Other Benefits. If the Employer maintains a pension plan in which Participant
is a participant, Participant shall be entitled to credited service, if
available under and as limited by, the pension plan, as amended from time to
time, for a period of time represented by the number of weeks of base salary
payable to Participant in accordance with this Plan.

 

E. Time of Payment. All severance payments shall be paid, at the Employer’s
election, either in a lump sum or in substantially equal monthly installments
(without interest). Lump sum payments shall be made, and monthly installments
shall begin, not later than 15 days following Participant’s termination of
employment.

 

4. Claims

 

A. Claims Procedure. If any Participant has a claim for benefits under this Plan
that are not being paid, Participant may file with the Secretary of the
Committee a written claim setting forth the amount and nature of the claim,
supporting facts, and Participant’s address. The Chairman of the Committee shall
designate an individual to review the claim (the “Authorized Representative”).
The Authorized Representative shall notify Participant of the Authorized
Representative’s decision in writing by registered or certified mail within 60
days after the Authorized Representative’s receipt of the claim or, under
special circumstances, within 120 days after its receipt of the claim. If the
claim is denied, the written notice of denial shall list the reasons for denial,
refer to pertinent Plan provisions on which the denial is based, describe any
additional material or information necessary for Participant to realize the
claim, and explain the claim review procedure under this Plan.

 

B. Claims Review Procedure. If the Authorized Representative denies a
Participant’s claim, Participant may file a written request for review of the
denial by the Committee. The Committee shall review the claim and notify
Participant in writing of its decision within 30 days after receipt of the
request. In special circumstances, the Committee may extend for up to 30
additional days the deadline for its decision. The notice



--------------------------------------------------------------------------------

of the final decision of the Committee shall include the reasons for its
decision and specific references to the provisions of this Plan on which the
decision is based. The decision of the Committee shall be final and binding on
all parties.

 

C. ERISA Rights.

 

(i) Participants may obtain copies of all Plan information upon written request
to the Plan Administrator. The Plan Administrator and others who operate this
Plan must do so prudently and in the interest of Participants. No Employer or
other person may fire or otherwise unlawfully discriminate against a Participant
in any way to prevent Participant from obtaining a severance benefit or
exercising his or her rights under ERISA. If discrimination occurs, Participant
may seek assistance from the U.S. Department of Labor or may file suit in a
federal court.

 

(ii) A Participant is entitled to receive a written explanation of the reasons
for the denial of Participant’s claim, and to have the Committee review and
reconsider the claim. Participant may file suit in a state or federal court to
challenge any claim denial.

 

(iii) Under ERISA, there are steps a Participant can take to enforce the above
rights. For instance, if materials are requested from this Plan and are not
received within 30 days, Participant may file suit in a federal court. In that
event, the court may require the Plan Administrator to provide the materials and
pay Participant up to $100 a day until the materials are received, unless due to
reasons beyond the control of the Plan Administrator. The court will decide who
should pay court costs and legal fees. The court may order either Participant or
the person sued by Participant to pay legal costs and fees. Contact the Plan
Administrator for answers to questions. If a Participant has any questions about
this Section 4.C. or about rights under ERISA, contact the nearest Area Office
of the U.S. Labor-Management Services Administration, Department of Labor.

 

D. Agent for Service of Legal Process. Service of legal process upon this Plan
shall be made upon the Plan Administrator at the address indicated in Section
5.B. of this Plan.

 

5. Administration

 

A. Plan Sponsor. The Company is Plan Sponsor for this Plan and an Employer
participating in this Plan. The Company’s address is 750 Lakeshore Parkway,
Birmingham, Alabama 35211.

 

B. Plan Administrator. The Company shall administer this Plan through the
Committee. The address of the Plan Administrator is:

 

Employee Benefits Committee

750 Lakeshore Parkway

Birmingham, Alabama 35211

Attn: Secretary

 

C. Quorum. A majority of the members of the Committee shall constitute a quorum
for any meeting held concerning this Plan. The act of a majority of the members
of Committee, whether at a meeting or approved in writing without a meeting,
shall be the valid act of the Committee.

 

D. Duties. The Committee shall have the power and duty to do all things
necessary or convenient to effect the intent and purposes of this Plan, whether
or not the powers and duties are specifically described in this Plan including
without limitation the power to:

 

(i) provide rules for the management, operation, and administration of this Plan
and, from time to time, amend or supplement the rules;



--------------------------------------------------------------------------------

(ii) construe this Plan in the Committee’s sole discretion to the fullest extent
permitted by law, which shall be final and conclusive upon all persons; and

 

(iii) correct any defect, supply any omission, or reconcile any inconsistency in
this Plan in a manner and to the extent as the Committee shall deem appropriate
in its sole discretion to carry this Plan into effect.

 

E. Binding Authority. The decisions of the Committee and its duly authorized
delegate within the powers conferred by this Plan shall be final and conclusive
for all purposes of this Plan, and shall not be subject to any appeal or review
other than pursuant to Section 4.

 

F. Exculpation. No member of the Committee shall be directly or indirectly
responsible or otherwise liable by reason of any action or default as a member
of the Committee or of the exercise of or failure to exercise any power or
discretion as the member, except for any action, default, exercise or failure to
exercise resulting from the member’s gross negligence or willful misconduct. No
member of the Committee shall be liable in any way for the acts or defaults of
any other member of the Committee or any of its advisors, agents, or
representatives.

 

G. Indemnification. The Company shall indemnify and hold harmless each member of
the Committee against any and all expenses and liabilities arising out of the
member’s membership on the Committee, except for expenses and liabilities
arising out of the member’s gross negligence or willful misconduct.

 

H. Compensation. Members of the Committee who are employees of the Company shall
not receive any compensation for their services rendered as members.

 

I. Information. The Company may furnish to the Committee in writing all
information the Committee requires to exercise its powers and duties in the
administration of this Plan. The information may include, without limitation,
the names of all Participants, their earnings and their dates of birth,
employment, retirement or death. The information shall be conclusive for all
purposes of this Plan, and the Committee shall be entitled to rely on the
information without investigation.

 

J. Self Interest. No member of the Committee may act, vote, or otherwise
influence a decision of the Committee specifically relating to the member’s
benefits, if any, under this Plan.

 

6. General Provisions

 

A. Non-Property Interest. This Plan is unfunded. Any liability of an Employer to
any person with respect to benefits payable under this Plan shall give rise only
to a claim as an unsecured creditor against the general assets of the Employer.
Any Participant who may have or claim any interest in or right to any
compensation, payment, or benefit payable under this Plan shall rely solely upon
the unsecured promise of Participant’s Employer for payment. Nothing in this
Plan shall give to or vest in Participant or any other person, now or at any
time in the future, any right, title, interest, or claim in or to any specific
asset, fund, reserve, account, insurance, annuity policy, or contract, or other
property of any kind whatsoever owned by the Employer, or in which the Employer
may have any right, title, or interest now or at any time in the future.

 

B. Other Rights. Subject to the next sentences of this subsection B., this Plan
supersedes (1) the Carson Pirie Scott & Co. 1994 Executive Severance Plan as
amended and restated, effective as of April 3, 1998,



--------------------------------------------------------------------------------

the Younkers, Inc. Change In Control Severance Plan, and the Saks Holdings, Inc.
Executive Severance Policy (each a “Superseded Plan”), which plans and policy
are terminated and of no force or effect from and after the effective date of
this Plan, and (2) all other plans, policies, and programs providing severance
pay benefits for the Designated Associates (together, the “Existing Programs”),
under which Existing Programs the Designated Associates shall have no rights to
receive severance pay benefits from and after the effective date of this Plan
(the terms of the Existing Programs to the contrary notwithstanding). If a
Participant has vested rights under a Superseded Plan or one of more of the
Existing Programs on the effective date of this Plan, (i) those vested rights
shall continue until they terminate in accordance with the terms of the
Superseded Plan or Existing Program and (ii) unless and until such vested rights
terminate in accordance with the terms of the applicable Superseded Plan or
Existing Program, Participant shall have no rights, and neither the Company nor
any Employer shall have any obligation to Participant, of any kind under this
Plan, including without limitation pursuant to Section 2 of this Plan. This Plan
shall not affect or impair the rights or obligations of an Employer or a
Participant (other than with respect to severance pay benefits) under any other
contract, arrangement, or pension, profit sharing, or other compensation plan.

 

C. Amendment or Termination. (i) This Plan (including Schedules 1 and 2) may be
amended, suspended, or terminated by the Committee in its sole discretion,
subject to the approval of the Chief Executive Officer of the Company and
subject to subsections (ii) and (iii).

 

(ii) If this Plan is amended, suspended, or terminated after a Participant’s
employment is terminated by the Employer as a result of a Reduction in Force,
Participant’s rights under this Plan to receive the severance pay and other
benefits under this Plan shall continue in full force and effect as if the
amendment, suspension, or termination had not occurred.

 

(iii) If this Plan is amended, suspended, or terminated within two years after a
Change of Control, Participant’s rights under this Plan to receive the severance
pay and other benefits under this Plan if (a) Participant’s employment is
terminated without Cause within two years after the Change of Control or (b)
Participant terminates Participant’s own employment for Good Reason within two
years after the Change of Control, in each case shall continue in full force and
effect as if the amendment, suspension, or termination had not occurred.

 

(iv) If the Company ceases to own, directly or through subsidiaries, at least
50.1% of outstanding voting stock or at least 50.1% of the outstanding equity
interests of an Employer, then, subject to the next sentences, (a) the Employer
shall cease to be an Employer for purposes of this Plan (an “Employer
Termination”), and (b) the participation in this Plan of all Participants that
are employed by such Employer shall automatically terminate, without notice to
or consent of the Participants. If an Employer Termination occurs after a
Participant’s employment is terminated by the Employer as a result of a
Reduction in Force, Participant’s rights under this Plan to receive the
severance pay and other benefits under this Plan shall continue in full force
and effect as if the Employer Termination had not occurred. If an Employer
Termination occurs within two years after a Change of Control, Participant’s
rights under this Plan to receive the severance pay and other benefits under
this Plan if (a) Participant’s employment is terminated without Cause within two
years after the Change of Control or (b) Participant terminates Participant’s
own employment for Good Reason within two years after the Change of Control, in
each case shall continue in full force and effect as if the Employer Termination
had not occurred.

 

D. Severability. If any term or condition of this Plan shall be invalid or
unenforceable to any extent or in any application, then the remainder of this
Plan, with the exception of the invalid or unenforceable provision, shall not be
affected and shall continue in effect and application to its fullest extent. If,
however, the Committee determines in its sole discretion that any term or
condition of this Plan which is invalid or unenforceable is material to the
interests of the Company, the Committee may, subject to subsection C. of this
section, declare this Plan null and void in its entirety.



--------------------------------------------------------------------------------

E. No Employment Rights. Neither the establishment of this Plan, any provisions
of this Plan, nor any action of the Committee shall be held or construed to
confer upon any employee the right to a continuation of employment by
Participant’s Employer. Subject to any applicable employment agreement, each
Employer reserves the right to dismiss any employee, or otherwise deal with any
employee, to the same extent as though this Plan had not been adopted.

 

F. Incapacity. If the Committee determines that a Participant is unable to care
for Participant’s affairs because of illness or accident, any benefit due
Participant may be paid to Participant’s spouse or to any other person deemed by
the Committee to have incurred expense for Participant (including a duly
appointed guardian, committee, or other legal representative), and any payment
shall be a complete discharge of the Employer’s obligation under this Plan.

 

G. Successors and Assigns; Transferability of Rights. This Plan is binding upon
the Company and each Employer and the successors (including without limitation
by merger or otherwise by operation of law) and permitted assigns of each. Each
Employer shall have the unrestricted right to transfer its obligations under
this Plan with respect to one or more Participants to any person, including
without limitation to any purchaser of all or any part of the Employer’s
business. No Participant or spouse of a Participant shall have any right to
commute, encumber, transfer, or otherwise dispose of or alienate any present or
future right or expectancy that Participant or the spouse may have at any time
to receive payments of benefits under this Plan, which benefits and the right
are expressly declared to be nonassignable and nontransferable, except to the
extent required by law. Any attempt to transfer or assign a benefit, or any
right granted under this Plan, by a Participant or the spouse of a Participant
shall, in the sole discretion of the Committee (after consideration of the facts
they deem pertinent), be grounds for terminating any rights of Participant or
the spouse to any portion of this Plan benefits not previously paid.

 

H. Entire Document. This Plan, as amended from time to time, supersedes any and
all prior understandings, agreements, descriptions, and arrangements regarding
the subject matter of this Plan, except for written employment or severance
agreements executed and delivered by an Employer.

 

I. Governing Law. This Plan shall be construed, administered, and enforced
according to the laws of the State of Alabama, except to the extent those laws
are preempted by the federal laws of the United States of America.

 

J. Enforcement. If a Participant brings any litigation to enforce Participant’s
rights under this Plan, the Company shall reimburse Participant for reasonable
attorney’s fees and disbursements incurred in the litigation if (i) Participant
obtains a final court order awarding Participant damages in an amount equal to
50% or more of the damages Participant demanded in the litigation, or (ii)
Participant and the Company or Participant’s Employer agree in writing to a
settlement in which the Company or the Employer agrees to pay Participant an
amount equal to 50% or more of the damages Participant demanded in the
litigation.

 

7. Definitions

 

A. “Cause” means any act or any failure to act on the part of Participant which
constitutes:

 

(i) Participant’s conviction, after all applicable rights of appeal have been
exhausted or waived, for any crime that materially discredits the Company or the
Participant’s Employer or is materially detrimental to the reputation or
goodwill of the Company or the Participant’s Employer;

 

(ii) commission of any material act of fraud or dishonesty by Participant
against the Company or Participant’s Employer or commission of an immoral or
unethical act that materially reflects



--------------------------------------------------------------------------------

negatively on the Company or Participant’s Employer, but only if Participant
shall first be provided by the Company or Participant’s Employer with written
notice of the alleged immoral or unethical act and then shall have the
opportunity to contest the alleged immoral or unethical act before the chief
executive officer of the Company;

 

(iii) Participant’s willful and continual material breach of the material terms
and conditions of Participant’s employment with Participant’s Employer; or

 

(iv) Participant’s willful violation of any policy of Participant’s Employer
that in accordance with the Employer’s customary practices results in discharge
after the first occurrence.

 

No act or failure to act by a Participant will be deemed “willful” unless it is
done, or omitted to be done, by Participant in bad faith or without reasonable
belief that the action or omission was in the best interests of the Company or
Participant’s Employer.

 

B. “Change of Control” means the happening of any one or more of the following:

 

(i) Any person or entity, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended, other than Company, a
subsidiary of the Company, or any employee benefit plan of the Company or its
subsidiaries, becomes the beneficial owner of the Company’s securities having 25
percent or more of the combined voting power of the then outstanding securities
of the Company that may be cast for the election for directors of the Company
(other than as a result of an issuance of securities initiated by the Company in
the ordinary course of business); or

 

(ii) As the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then-outstanding securities of the Company or any
successor corporation or entity (excluding any subsidiary or former subsidiary
of the Company) entitled to vote generally in the election of directors of the
Company or such other corporation or entity after such transaction, are held in
the aggregate by holders of the Company’s securities entitled to vote generally
in the election of directors of the Company immediately prior to such
transactions; or

 

(iii) During any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board of Directors of the Company
cease for any reason to constitute at least a majority thereof, unless the
election, or the nomination for election by the Company’s stockholders, of each
director of the Company first elected during such period was approved by a vote
of at least two-thirds of the directors of the Company then still in office who
were directors of the Company at the beginning of any such period.

 

C. “Committee” is defined in Section 2.A.

 

D. “Company” is defined in Section 1.A.

 

E. “Designated Associate” is defined in Section 2.A.

 

F. “Employer” is defined in Section 2.A.

 

G. “Good Reason” means Participant’s (a) annual base salary amount or annual
base rate of bonus potential (determined as a percentage of annual base salary)
is reduced or (b) location of employment with the Employer is changed by the
Employer to a location that is more than fifty miles from the location of
Participant’s employment with the Employer on the day first preceding a Change
of Control.



--------------------------------------------------------------------------------

H. “Participant” is defined in Section 2.A.

 

I. “Reduction in Force” means (1) the termination of Participant’s employment
with the Participant’s Employer due to the elimination of Participant’s position
or job function (each an “Eliminated Position”) that occurs as a result of or in
connection with the sale or other transfer for consideration to an acquiror that
is not an affiliate of the Company of any material asset or assets (considered
alone or together if a series of related transactions) of the Company or any
Employer, excluding each transaction referred to above in this sentence that
also constitutes a Change of Control, and (2) Participant is not offered another
position of employment (to begin immediately following the elimination of the
Eliminated Position) by the Employer, the acquiror, or any affiliate of either,
that includes each of the following:

 

(i) at least the same amount of annual base salary and at least the same annual
base rate of bonus potential (determined as a percentage of annual base salary)
as the Eliminated Position’s amount of annual base salary and annual base rate
of bonus potential (determined as a percentage of annual base salary); and

 

(ii) if a Change of Control has occurred, is located not more than fifty miles
from the Eliminated Position’s location.

 

[signatures on next page]



--------------------------------------------------------------------------------

Saks Incorporated

By:

 

/S/ JAMES S. SCULLY

--------------------------------------------------------------------------------

   

James S. Scully

   

Executive Vice President

    Cafe SFA - Minneapolis, Inc., Carson Pirie Holdings, Inc., Carson Pirie
Scott Insurance Services, Inc., CP Holdings Virginia, LLC, Herberger’s
Department Stores, LLC, Jackson Leasing, LLC, McRae’s of Alabama, Inc., McRae’s
Stores Partnership, McRae’s Stores Services, Inc., McRIL, LLC, Merchandise
Credit, LLC, McRae’s, Inc., New York City Saks, LLC, NorthPark Fixtures, Inc.,
Parisian, Inc., Parisian Virginia, LLC, PMIN General Partnership, Saks &
Company, Saks Direct, Inc., Saks Distribution Centers, Inc., Saks Fifth Avenue
Distribution Company, Saks Fifth Avenue Food Corporation, Saks Fifth Avenue of
Texas, Inc., Saks Fifth Avenue Texas, L.P., Saks Fifth Avenue, Inc., Saks
Holdings, Inc., Saks Shipping Company, Inc., Saks Wholesalers, Inc., SCCA, LLC,
SCCA Store Holdings, Inc., SCIL, LLC, SCIL Store Holdings, Inc., SFA Holdings,
Inc., SFA Realty, Inc., SFAILA, LLC, Tex SFA, Inc., and The Restaurant at Saks
Fifth Avenue Corporation

By:

 

/S/ CHARLES J. HANSEN

--------------------------------------------------------------------------------

   

Charles J. Hansen

   

Executive Vice President



--------------------------------------------------------------------------------

Schedule 1

 

Subsidiaries of the Company

 

1.

  Cafe SFA - Minneapolis, Inc.

2.

 

Carson Pirie Holdings, Inc.

3.

 

Carson Pirie Scott Insurance Services, Inc.

4.

 

CP Holdings Virginia, LLC

5.

 

Herberger’s Department Stores, LLC

6.

 

Jackson Leasing, LLC

7.

 

McRae’s, Inc.

8.

 

McRae’s of Alabama, Inc.

9.

 

McRae’s Stores Partnership

10.

 

McRae’s Stores Services, Inc.

11.

 

McRIL, LLC

12.

 

Merchandise Credit, LLC

13.

 

New York City Saks, LLC

14.

 

NorthPark Fixtures, Inc.

15.

 

Parisian, Inc.

16.

 

Parisian Virginia, LLC

17.

 

PMIN General Partnership

18.

 

Saks & Company

19.

 

Saks Direct, Inc.

20.

 

Saks Distribution Centers, Inc.

21.

 

Saks Fifth Avenue Distribution Company

22.

 

Saks Fifth Avenue Food Corporation

23.

 

Saks Fifth Avenue, Inc.

24.

 

Saks Fifth Avenue of Texas, Inc.

25.

 

Saks Fifth Avenue Texas, L.P.

26.

 

Saks Holdings, Inc.

27.

 

Saks Wholesalers, Inc.

28.

 

SCCA, LLC

29.

 

SCCA Store Holdings, Inc.

30.

 

SCIL, LLC

31.

 

SCIL Store Holdings, Inc.

32.

 

SFA Holdings, Inc.

33.

 

SFA Realty, Inc.



--------------------------------------------------------------------------------

Schedule 2

 

Position of Employment

(Group of Designated

Executives)

--------------------------------------------------------------------------------

 

Severance Payment in

Accordance with Section 3.C

(Weeks of Base Salary)

--------------------------------------------------------------------------------

Division Presidents and Corporate

Executive Vice Presidents and

Senior Vice Presidents

 

104 weeks

Division Executive Vice

Presidents and Senior Vice Presidents

 

78 weeks

Corporate Vice Presidents and Division DMMs

 

52 weeks

Director-level associates and Buyers

 

26 weeks

Other exempt associates

  (1) 2 weeks plus (2) 1 week per completed year of service measured from
employment anniversary date to employment anniversary date up to a maximum of 12
weeks. For example, the total severance payment for associates with 5 completed
years of service would be 7 weeks of base salary and the total severance payment
for associates with 12 or more completed years of service would be 14 weeks of
base salary.